                                                                                                   1   Squire Patton Boggs (US) LLP
                                                                                                       G. David Godwin, State Bar No. 148272
                                                                                                   2   david.godwin@squirepb.com
                                                                                                       Eric J. Knapp, State Bar No. 214352
                                                                                                   3   eric.knapp@squirepb.com
                                                                                                       Thomas J. Lloyd, State Bar No. 305507
                                                                                                   4   thomas.lloyd@squirepb.com
                                                                                                       275 Battery Street, Suite 2600
                                                                                                   5   San Francisco, California 94111
                                                                                                       Telephone:     +1 415 954 0200
                                                                                                   6   Facsimile:     +1 415 393 9887

                                                                                                   7   Attorneys for Defendant Transportation Insurance
                                                                                                       Company
                                                                                                   8

                                                                                                   9                                       UNITED STATES DISTRICT COURT

                                                                                                  10                                  NORTHERN DISTRICT OF CALIFORNIA
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11                                          SAN FRANCISCO DIVISION
                                                                San Francisco, California 94111




                                                                                                  12
                               275 Battery Street, Suite 2600




                                                                                                  13   O’BRIEN SALES AND MARKETING, INC.,                  Case No. 20-cv-02951-MMC
                                                                                                       on behalf of itself and other similarly situated,
                                                                                                  14                                                       DEFENDANT TRANSPORTATION
                                                                                                                              Plaintiff,                   INSURANCE COMPANY’S NOTICE OF
                                                                                                  15                                                       MOTION AND MOTION TO DISMISS
                                                                                                                V.                                         PLAINTIFF’S FIRST AMENDED
                                                                                                  16                                                       COMPLAINT; MEMORANDUM OF
                                                                                                       TRANSPORTATION INSURANCE                            POINTS AND AUTHORITIES IN
                                                                                                  17   COMPANY,                                            SUPPORT

                                                                                                  18                          Defendant.                   Judge:   Hon. Maxine M. Chesney
                                                                                                                                                           Date:    October 9, 2020
                                                                                                  19                                                       Time:    9:00 a.m.
                                                                                                                                                           Crtrm:   7
                                                                                                  20

                                                                                                  21                                                       Action Filed: April 29, 2020

                                                                                                  22                                                       ORAL ARGUMENT REQUESTED

                                                                                                  23

                                                                                                  24

                                                                                                  25

                                                                                                  26

                                                                                                  27

                                                                                                  28
                                                                                                                                                               DEFENDANT’S MOTION TO DISMISS FAC
                                                                                                                                                                                 20-cv-002951-MMC
                                                                                                       010-9104-2318/3/AMERICAS
                                                                                                   1                              NOTICE OF MOTION AND MOTION TO DISMISS

                                                                                                   2   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                                                                                                   3            NOTICE IS HEREBY GIVEN that on October 9, 2020 at 9:00 a.m. or as soon thereafter

                                                                                                   4   as counsel may be heard, before the Honorable Maxine M. Chesney, in Courtroom 7 of the

                                                                                                   5   United States Courthouse, located at 450 Golden Gate Avenue, San Francisco, California,

                                                                                                   6   Defendant Transportation Insurance Company (“Defendant” or “TIC”) will and hereby does

                                                                                                   7   move the Court to dismiss Plaintiff O’Brien Sales & Marketing, Inc.’s (“Plaintiff” or “O’Brien”)

                                                                                                   8   First Amended Complaint (“FAC”) [Dkt. 21].

                                                                                                   9            Defendant’s Motion seeks an order dismissing the FAC pursuant to Rule 12(b)(6) of the
                                                                                                  10   Federal Rules of Civil Procedure on the ground that the FAC fails to state a claim upon which
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   relief can be granted. Defendant’s Motion is based on this Notice of Motion and Motion, the
                                                                San Francisco, California 94111




                                                                                                  12   Memorandum of Points and Authorities contained herein, the accompanying Declaration of Jason
                               275 Battery Street, Suite 2600




                                                                                                  13   Deitzel, the accompanying Request for Judicial Notice, any reply papers that may be submitted,

                                                                                                  14   on the arguments of counsel at any hearing that may be held, all of the pleadings, files and

                                                                                                  15   records in this proceeding, and any other such matters as the Court may consider at the time of the

                                                                                                  16   hearing on the motion.

                                                                                                  17

                                                                                                  18   Dated: August 18, 2020                              Respectfully submitted,
                                                                                                  19                                                       Squire Patton Boggs (US) LLP
                                                                                                  20

                                                                                                  21                                                       By: /s/ G. David Godwin
                                                                                                                                                               G. David Godwin
                                                                                                  22
                                                                                                                                                               Attorneys for Defendant
                                                                                                  23                                                           Transportation Insurance Company
                                                                                                  24

                                                                                                  25

                                                                                                  26

                                                                                                  27

                                                                                                  28                                                  - ii -

                                                                                                                                                                 DEFENDANT’S MOTION TO DISMISS FAC
                                                                                                                                                                                     20-cv-002951-MMC
                                                                                                       010-9104-2318/3/AMERICAS
                                                                                                   1                                                            TABLE OF CONTENTS
                                                                                                   2
                                                                                                       STATEMENT OF ISSUES TO BE DECIDED ........................................................................... 1
                                                                                                   3
                                                                                                       PRELIMINARY STATEMENT .................................................................................................. 1
                                                                                                   4
                                                                                                       I.         STATEMENT OF FACTS ...................................................................................................... 2
                                                                                                   5
                                                                                                             A.         The Parties ......................................................................................................................... 3
                                                                                                   6
                                                                                                             B.         Plaintiff’s Alleged Business Losses and the Shelter-In-Place Orders ............................... 3
                                                                                                   7
                                                                                                             C.         The Policy.......................................................................................................................... 5
                                                                                                   8
                                                                                                             D.         Plaintiff’s Insurance Claim and This Lawsuit ................................................................... 7
                                                                                                   9
                                                                                                       II.        ARGUMENT ........................................................................................................................... 8
                                                                                                  10
                                                                                                             A.         Legal Standard ................................................................................................................... 8
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11
                                                                                                             B.    All of Plaintiff’s Claims Must Be Dismissed Because The Policy Does Not Provide
                                                                San Francisco, California 94111




                                                                                                  12
                               275 Battery Street, Suite 2600




                                                                                                             Coverage for Plaintiff’s Alleged Losses .................................................................................... 10
                                                                                                  13              1.    Plaintiff’s Claims Should Be Dismissed Because Plaintiff Did Not Suffer Direct
                                                                                                                  Physical Loss of or Damage to Property as Required Under the Business Income and Extra
                                                                                                  14              Expense Endorsement ............................................................................................................ 11
                                                                                                  15              2.    Plaintiff’s Civil Authority Claim Should Be Dismissed Because Plaintiff Has Not
                                                                                                                  Alleged Facts Showing Direct Physical Loss of or Damage to Property at Another Location
                                                                                                  16              or That Access to its Premises Was Prohibited As a Result .................................................. 17
                                                                                                  17              3.    Because Plaintiff Has Not Alleged a Claim within the Policy’s Grant of Coverage, the
                                                                                                                  Purported Absence of a Virus Exclusion Is Irrelevant. .......................................................... 20
                                                                                                  18
                                                                                                             C.     Plaintiff’s Declaratory Relief Claims Must also Be Dismissed Because They Are
                                                                                                  19         Entirely Duplicative of Its Individual Breach of Contract Claim .............................................. 21
                                                                                                  20   III.         Conclusion .......................................................................................................................... 22
                                                                                                  21

                                                                                                  22

                                                                                                  23

                                                                                                  24

                                                                                                  25

                                                                                                  26

                                                                                                  27

                                                                                                  28
                                                                                                                                                                                - iii -
                                                                                                                                                                                                 DEFENDANT’S MOTION TO DISMISS FAC
                                                                                                                                                                                                                             20-cv-002951-MMC
                                                                                                   1                                                     TABLE OF AUTHORITIES
                                                                                                   2                                                                                                                                         Page(s)
                                                                                                   3   Cases
                                                                                                   4
                                                                                                       Abner, Herrman & Brock, Inc. v. Great Northern Ins. Co.,
                                                                                                   5      308 F. Supp. 2d 331 (S.D.N.Y. 2004) ..................................................................................... 19

                                                                                                   6   AIU Ins. Co. v. Superior Court (FMC Corporation),
                                                                                                          51 Cal. 3d 807 (Cal. 1990) ................................................................................................ 10, 11
                                                                                                   7
                                                                                                       Am. W. Door & Trim v. Arch Specialty Ins. Co.,
                                                                                                   8      2015 U.S. Dist. LEXIS 34589 (C.D. Cal. Mar. 18, 2015) ........................................................ 9
                                                                                                   9   Ashcroft v. Iqbal,
                                                                                                  10      556 U.S. 662 (2009) .................................................................................................................. 9

                                                                                                       Aydin Corp. v. First State Ins. Co.,
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11
                                                                                                          18 Cal. 4th 1183, 77 Cal. Rptr. 2d 537 (Cal. 1998) .......................................................... 10, 20
                                                                San Francisco, California 94111




                                                                                                  12
                               275 Battery Street, Suite 2600




                                                                                                       Balistreri v. Pacifica Police Dep't,
                                                                                                  13      901 F.2d 696 (9th Cir. 1990)..................................................................................................... 8
                                                                                                  14   Bank of the West v. Superior Court,
                                                                                                  15      2 Cal.4th 1254, 10 Cal. Rptr. 2d 538 (Cal. Ct. App. 1992)..................................................... 10

                                                                                                  16   Bell Atlantic Corp. v. Twombly,
                                                                                                           550 U.S. 544 (2007) .................................................................................................................. 9
                                                                                                  17
                                                                                                       Bristol-Myers Squibb Co. v. Superior Court of California,
                                                                                                  18       137 S. Ct. 1773 (2017) .............................................................................................................. 9
                                                                                                  19   Butta v. GEICO Cas. Co.
                                                                                                          400 F. Supp. 3d 225 (E.D. Pa. 2019) ...................................................................................... 22
                                                                                                  20

                                                                                                  21   Carpenter v. PetSmart, Inc.,
                                                                                                          2020 U.S. Dist. LEXIS 35459 (S.D. Cal. Mar. 2, 2020)........................................................... 9
                                                                                                  22
                                                                                                       Corcoran v. CVS Health Corp.,
                                                                                                  23      169 F. Supp. 3d 970 (N.D. Cal. 2016) ...................................................................................... 9
                                                                                                  24   Diesel Barbership, LLC et al. v. State Farm Lloyds,
                                                                                                          No. 5:20-CV-461-DAE 2020 U.S. Dist. LEXIS 147276 (W.D. Tex. Aug. 13,
                                                                                                  25      2020) ................................................................................................................................. 15, 16
                                                                                                  26
                                                                                                       Essex Marina City Club, L.P. v. Cont'l Cas. Co.,
                                                                                                  27      No. 11-408 SC, 2011 U.S. Dist. LEXIS 49512 (N.D. Cal. May 9, 2011) ........................ 21, 22

                                                                                                  28
                                                                                                                                                                           - iv -
                                                                                                                                                                                            DEFENDANT’S MOTION TO DISMISS FAC
                                                                                                                                                                                                                        20-cv-002951-MMC
                                                                                                   1   Gardner v. Martino,
                                                                                                          563 F.3d 981 (9th Cir. 2009)................................................................................................... 22
                                                                                                   2
                                                                                                       Gavrilides Mgmt. Co. v. Michigan Ins. Co.,
                                                                                                   3
                                                                                                          No. 20-258-CB-C30 (Ingham County), 2020 Mich. Cir. LEXIS 395 (Mich.
                                                                                                   4      Cir. Ct. July 1, 2020) ................................................................................................... 13, 14, 16

                                                                                                   5   Gov’t Empls. Ins. Co. v. Nadkarni,
                                                                                                          391 F. Supp. 3d 917 (N.D. Cal. 2019) .............................................................................. 10, 20
                                                                                                   6
                                                                                                       Hotchalk, Inc. v. Scottsdale Ins. Co.,
                                                                                                   7      217 F. Supp. 3d 1058 (N.D. Cal. 2016) .................................................................................. 11
                                                                                                   8   Ins. Co. of N. Am. v. Fed. Exp. Corp.,
                                                                                                   9       189 F.3d 914 (9th Cir. 1999)................................................................................................... 10

                                                                                                  10   Kean, Miller, Hawthorne, D’Armond McCowan & Jarman, LLP v. Nat’l Fire Ins.
                                                                                                          Co. of Hartford,
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11      No. 06-770-C, 2007 WL 2489711 (M.D. La. Aug. 29, 2007) ................................................ 18
                                                                San Francisco, California 94111




                                                                                                  12
                               275 Battery Street, Suite 2600




                                                                                                       Mama Jo’s, Inc. v. Sparta Ins. Co.,
                                                                                                         No. 17-cv-23362-KMM, 2018 WL 3412974 (S.D. Fla. June 11, 2018)........................... 13, 16
                                                                                                  13

                                                                                                  14   Mastellone v. Lightning Rod Mut. Ins. Co.,
                                                                                                         884 N.E.2d 1130 (Ohio Ct. App. 2008) .................................................................................. 16
                                                                                                  15
                                                                                                       Meridian Textiles, Inc. v. Indem. Ins. Co.,
                                                                                                  16      No. CV 06-4766 CAS, 2008 U.S. Dist. LEXIS 91371 (C.D. Cal. Mar. 20,
                                                                                                          2008) ....................................................................................................................................... 12
                                                                                                  17
                                                                                                       MRI Healthcare Ctr. of Glendale, Inc. v. State Farm Gen. Ins. Co.,
                                                                                                  18     187 Cal. App. 4th 766, 115 Cal. Rptr. 3d 27 (Cal. Ct. App. 2010)......................................... 12
                                                                                                  19
                                                                                                       Newman Myers Kreines Gross, P.C. v. Great N. Ins. Co.,
                                                                                                  20      17 F. Supp. 3d 323 (S.D.N.Y. 2014) ........................................................................... 13, 16, 17

                                                                                                  21   Parducci v. Overland Sols.,
                                                                                                          399 F. Supp. 3d 969 (N.D. Cal. 2019) ...................................................................................... 2
                                                                                                  22
                                                                                                       Phila. Parking Auth. v. Fed. Ins. Co.,
                                                                                                  23      385 F. Supp. 2d 280 (S.D.N.Y. 2005) ..................................................................................... 17
                                                                                                  24   Port Auth. of N.Y. & N.J. v. Affiliated FM Ins. Co.,
                                                                                                  25      311 F.3d 226 (3d Cir. 2002) .................................................................................................... 13

                                                                                                  26   Rose’s 1, LLC v. Erie Insurance Exchange,
                                                                                                          No. 2020 CA 002424, 2020 D.C. Super. LEXIS 10 (D.C. Super. Ct. Aug. 6,
                                                                                                  27      2020) ....................................................................................................................................... 14
                                                                                                  28
                                                                                                                                                                             -v-
                                                                                                                                                                                             DEFENDANT’S MOTION TO DISMISS FAC
                                                                                                                                                                                                                         20-cv-002951-MMC
                                                                                                   1   Sheahan v. State Farm Gen. Ins. Co.,
                                                                                                          394 F. Supp. 3d 997 (N.D. Cal. 2019) .................................................................................... 11
                                                                                                   2
                                                                                                       Ski Shawnee, Inc. v. Commonwealth Ins. Co.,
                                                                                                   3
                                                                                                           No. 3:09-CV-02391, 2010 WL 2696782 (M.D. Pa. July 6, 2010) ................................... 18, 20
                                                                                                   4
                                                                                                       Social Life Magazine, Inc. v. Sentinel Ins. Co. Ltd.,
                                                                                                   5      No. 20 Civ. 3311 (VEC) ......................................................................................................... 16

                                                                                                   6   Solarcity Corp. v. Sunpower Corp.,
                                                                                                          No. 16-CV-05509-LHK, 2017 U.S. Dist. LEXIS 68639 (N.D. Cal. May 4,
                                                                                                   7      2017) ....................................................................................................................................... 21
                                                                                                   8   Studio 417 Inc. et al. v. The Cincinnati Insurance Co.,
                                                                                                   9      No. 6:20-cv-03127, 2020 U.S. Dist. LEXIS 147600 (W.D. Mo. Aug. 12, 2020) .................. 15

                                                                                                  10   Syufy Enters. v. Home Ins. Co.,
                                                                                                          No. 94-0756 FMS, 1995 U.S. Dist. LEXIS 3771 (N.D. Cal. 1995) ................................. 18, 19
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11
                                                                                                       Tarakanov v. Lexington Ins. Co.,
                                                                San Francisco, California 94111




                                                                                                  12
                               275 Battery Street, Suite 2600




                                                                                                          2020 U.S. Dist. LEXIS 40903, __ F. Supp. 3d ___ (N.D. Cal. 2020) ................................... 11
                                                                                                  13   Ticor Title Ins. Co. v. Employers Ins. of Wausau,
                                                                                                  14      40 Cal. App. 4th 1699, 48 Cal. Rptr. 2d 368 (Cal. Ct. App. 1995)......................................... 10

                                                                                                  15   Travelers Cas. & Sur. Co. v. Transcon. Ins. Co.,
                                                                                                          122 Cal. App. 4th 949, 19 Cal. Rptr. 3d 272 (Cal. Ct. App. 2004)......................................... 10
                                                                                                  16
                                                                                                       Tu v. Dongbu Ins. Co.,
                                                                                                  17      No. 17-cv-03495-JSC, 2018 U.S. Dist. LEXIS 151322 (N.D. Cal. 2018) ............................. 18
                                                                                                  18   United Air Lines v. Ins. Co. of the State of Pa.,
                                                                                                          439 F.3d 128 (2d Cir. 2006) .................................................................................................... 20
                                                                                                  19
                                                                                                  20   Ward Gen. Ins. Servs., Inc. v. Emp'rs Fire Ins. Co.,
                                                                                                         114 Cal. App. 4th 548, 7 Cal. Rptr. 3d 844 (Cal. Ct. App. 2003)..................................... 11, 12
                                                                                                  21
                                                                                                       Zaghi v. State Farm Gen. Ins. Co.,
                                                                                                  22      77 F. Supp. 3d 974 (N.D. Cal. 2015) ...................................................................................... 10
                                                                                                  23   Statutes
                                                                                                  24   22 U.S.C. § 2201 ........................................................................................................................... 21
                                                                                                  25   Cal. Civ. Code § 1638 ................................................................................................................... 10
                                                                                                  26
                                                                                                       Cal. Civ. Code § 1646 ................................................................................................................... 10
                                                                                                  27
                                                                                                       Cal. Gov. Code § 8558(b) ............................................................................................................... 4
                                                                                                  28
                                                                                                                                                                            - vi -
                                                                                                                                                                                             DEFENDANT’S MOTION TO DISMISS FAC
                                                                                                                                                                                                                         20-cv-002951-MMC
                                                                                                   1   Other Authorities
                                                                                                   2   Federal Rules of Civil Procedure Rule 12(b)(1) ............................................................................. 9
                                                                                                   3   Federal Rules of Civil Procedure Rule 12(b)(6) ................................................................... 1, 8, 22
                                                                                                   4

                                                                                                   5

                                                                                                   6

                                                                                                   7

                                                                                                   8

                                                                                                   9
                                                                                                  10
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11
                                                                San Francisco, California 94111




                                                                                                  12
                               275 Battery Street, Suite 2600




                                                                                                  13

                                                                                                  14

                                                                                                  15

                                                                                                  16

                                                                                                  17

                                                                                                  18

                                                                                                  19
                                                                                                  20

                                                                                                  21

                                                                                                  22

                                                                                                  23

                                                                                                  24

                                                                                                  25

                                                                                                  26

                                                                                                  27

                                                                                                  28
                                                                                                                                                                  - vii -
                                                                                                                                                                                 DEFENDANT’S MOTION TO DISMISS FAC
                                                                                                                                                                                                         20-cv-002951-MMC
                                                                                                   1                        MEMORANDUM OF POINTS AND AUTHORITIES

                                                                                                   2          TIC respectfully submits the following memorandum of points and authorities in support

                                                                                                   3   of its motion to dismiss with prejudice all claims asserted against it in Plaintiff’s FAC pursuant to

                                                                                                   4   Rule 12(b)(6) of the Federal Rules of Civil Procedure.

                                                                                                   5                            STATEMENT OF ISSUES TO BE DECIDED

                                                                                                   6          1.      Whether Plaintiff’s claim for breach of contract should be dismissed with

                                                                                                   7   prejudice on the ground that the terms of the policy issued by TIC to Plaintiff do not provide

                                                                                                   8   Business Income, Extra Expense, and/or Civil Authority coverage for Plaintiff’s alleged loss.

                                                                                                   9          2.      Whether Plaintiff’s claims for declaratory judgment should be dismissed with
                                                                                                  10   prejudice on the ground that the terms of the policy issued by TIC to Plaintiff do not provide
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   Business Income, Extra Expense, and/or Civil Authority coverage for Plaintiff’s alleged loss.
                                                                San Francisco, California 94111




                                                                                                  12          3.      Whether Plaintiff’s claims for declaratory judgment should be dismissed as
                               275 Battery Street, Suite 2600




                                                                                                  13   duplicative of Plaintiff’s breach of contract claim.

                                                                                                  14                                    PRELIMINARY STATEMENT

                                                                                                  15          This is an insurance coverage action arising out of the COVID-19 pandemic. Plaintiff, a

                                                                                                  16   marketing agency in Newport Beach, California, alleges that its property insurance policy with

                                                                                                  17   TIC provides coverage for business interruption losses purportedly incurred as a result of

                                                                                                  18   COVID-19. On behalf of putative classes of TIC insureds, Plaintiff asserts three claims, each

                                                                                                  19   seeking a declaration of coverage under one of three provisions of its policy: those affording
                                                                                                  20   Business Income, Extra Expense, and Civil Authority coverage respectively. The FAC also

                                                                                                  21   asserts an individual claim against TIC for breach of contract based on the same grounds alleged

                                                                                                  22   in the three declaratory relief claims. Plaintiff alleges that TIC issued blanket denials for all

                                                                                                  23   COVID-19 claims, including Plaintiff’s claim and the claims of putative class members

                                                                                                  24   nationwide, regardless of their merits. But the threshold question on this motion is whether

                                                                                                  25   Plaintiff’s policy affords coverage for its alleged loss. It does not. Although the global COVID-

                                                                                                  26   19 pandemic has disrupted businesses around the world, the unambiguous terms of Plaintiff’s

                                                                                                  27   policy do not provide coverage for Plaintiff’s alleged losses.

                                                                                                  28
                                                                                                                                                        -1-
                                                                                                                                                                   DEFENDANT’S MOTION TO DISMISS FAC
                                                                                                                                                                                       20-cv-002951-MMC
                                                                                                   1          First, Plaintiff’s claims for Business Income and Extra Expense coverage fail because the

                                                                                                   2   plain language of the policy provides that such coverage applies only when the suspension of

                                                                                                   3   Plaintiff’s operations is caused by “direct physical loss of or damage to” property at the insured’s

                                                                                                   4   premises. The FAC does not plausibly allege that O’Brien’s property suffered any direct physical

                                                                                                   5   loss or damage. Without any direct physical loss of or damage to Plaintiff’s property, coverage

                                                                                                   6   under the Policy is not triggered, and no recovery is available.

                                                                                                   7          Second, Plaintiff’s claims for Civil Authority coverage fails because the FAC does not

                                                                                                   8   plead either of the two prerequisites for coverage: the orders relied upon in the FAC—Governor

                                                                                                   9   Newsom’s March 4, 2020 Proclamation of a State of Emergency (the “Proclamation”) and his
                                                                                                  10   March 19, 2020 Executive Order N-33-20 (the “Executive Order”)—were not enacted because of
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   direct physical loss of or damage to property at another location, and they did not prohibit access
                                                                San Francisco, California 94111




                                                                                                  12   to Plaintiff’s premises. To the contrary, the Proclamation and the Executive Order were issued to
                               275 Battery Street, Suite 2600




                                                                                                  13   facilitate the treatment of people infected with the virus and to limit person-to-person contact “to

                                                                                                  14   bend the curve” and “disrupt the spread” of contagion. Moreover, neither the Proclamation nor

                                                                                                  15   the Executive Order restricts access to Plaintiff’s premises.

                                                                                                  16          For all these reasons, as set forth more fully below, Plaintiff is not entitled to coverage

                                                                                                  17   under the policy. Because the FAC fails to state a claim upon which relief can be granted, the

                                                                                                  18   FAC should be dismissed with prejudice. Plaintiff’s declaratory relief claims should also be

                                                                                                  19   dismissed as entirely duplicative of its breach of contract claim.
                                                                                                  20                                     I. STATEMENT OF FACTS
                                                                                                  21          The facts alleged or incorporated by reference in the Complaint, or of which the Court

                                                                                                  22   may take judicial notice on this motion,1 are summarized below.

                                                                                                  23          1
                                                                                                                TIC respectfully requests that the Court take judicial notice (“RJN”) of Plaintiff’s
                                                                                                  24   insurance policy with TIC (Ex. A), and the Proclamation and the Executive Order (Exs. B and C).
                                                                                                       On a motion to dismiss, the Court may consider documents referenced in the complaint but not
                                                                                                  25   attached to it so long as the documents are referred to by the complaint, are central to the
                                                                                                       allegations, and are of unquestioned authenticity. (Parducci v. Overland Sols., 399 F. Supp. 3d
                                                                                                  26   969, 979 n.2 (N.D. Cal. 2019) (relying on underlying insurance policy attached to motion to
                                                                                                       dismiss in granting the motion).) Here, there can be no question as to the authenticity of these
                                                                                                  27
                                                                                                       documents, and Plaintiff’s policy is repeatedly referenced in the FAC and central to the
                                                                                                  28   allegations—indeed, it is the source of the purported right to coverage that Plaintiff seeks to have
                                                                                                       declared—and the Proclamation and the Executive Order are likewise referred to in the
                                                                                                                                                       -2-
                                                                                                                                                                  DEFENDANT’S MOTION TO DISMISS FAC
                                                                                                                                                                                      20-cv-002951-MMC
                                                                                                   1            A. The Parties

                                                                                                   2            Plaintiff is a marketing agency located in Newport Beach, California. (FAC. ¶ 13.)

                                                                                                   3   Defendant is an insurance company incorporated under the laws of Illinois, with its principal

                                                                                                   4   place of business in Chicago, Illinois. Defendant issues insurance policies to policyholders in

                                                                                                   5   California and other states. (Id. at ¶ 14.)

                                                                                                   6            B. Plaintiff’s Alleged Business Losses and the Shelter-In-Place Orders

                                                                                                   7            Plaintiff alleges its business was suspended “by the presence of the virus that causes

                                                                                                   8   COVID-19,” and “Plaintiff was required to take measures to prevent further interruption and

                                                                                                   9   damage.” (Id. at ¶ 8.) Although the Complaint alleges in conclusory terms that Plaintiff’s

                                                                                                  10   “business, and its premises, were physically damaged by the presence of the virus that causes

                                                                                                       COVID-19” (id.), it does not allege any facts from which that conclusory statement could
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11
                                                                                                       plausibly be inferred. The Complaint does not allege that the virus that causes COVID-19 was
                                                                San Francisco, California 94111




                                                                                                  12
                               275 Battery Street, Suite 2600




                                                                                                  13   present at the insured’s premises, or even that any employee or client of O’Brien was diagnosed

                                                                                                  14   with COVID-19.

                                                                                                  15            In support of its claim for coverage under the Civil Authority endorsement, Plaintiff

                                                                                                  16   further alleges that “[t]he Governor of California issued Executive Orders, including Executive

                                                                                                  17   Order N-33-20, that limit[ed] or reduce[d] the normal business operations of business in

                                                                                                  18   Plaintiff’s community.” (Id. at ¶ 41.) The relevant orders are the Proclamation and the Executive

                                                                                                  19   Order.

                                                                                                  20            On March 4, 2020, the Governor of the State of California signed the Proclamation, which

                                                                                                  21   states that the State of California has taken various actions to monitor and plan for the potential

                                                                                                  22   spread of COVID-19, preserve public health, and provide guidance to health care facilities and

                                                                                                  23   providers. (RJN Ex. B.) It further notes that, as of March 4, 2020, there were 53 confirmed cases

                                                                                                  24   of COVID-19 in California, with more cases expected. (Id.) The Proclamation recognizes that,

                                                                                                  25   while California has a robust pandemic influenza plan and a strong health care delivery system,

                                                                                                  26   “it is imperative to prepare for and respond to suspected or confirmed COVID-19 cases in

                                                                                                  27
                                                                                                       Complaint and central to Plaintiff’s claims under the Civil Authority endorsement. (FAC ¶¶ 15
                                                                                                  28   and 41.)

                                                                                                                                                        -3-
                                                                                                                                                                  DEFENDANT’S MOTION TO DISMISS FAC
                                                                                                                                                                                      20-cv-002951-MMC
                                                                                                   1   California, to implement measures to mitigate the spread of COVID-19, and to prepare to respond

                                                                                                   2   to an increasing number of individuals requiring medical care and hospitalization ….” (Id.) The

                                                                                                   3   Order set forth in the Proclamation contains 14 items, none of which makes any mention of

                                                                                                   4   physical loss of or damage to property. (Id.) Rather, the Order is focused on making available all

                                                                                                   5   resources to treat patients afflicted with COVID-19. (Id.)

                                                                                                   6          On March 19, 2020, Governor Newsom issued the Executive Order, which requires all

                                                                                                   7   residents living in the State of California to stay at home. (RJN Ex. C.) The stated purpose of the

                                                                                                   8   Executive Order is: “To preserve the public health and safety, and to ensure the healthcare

                                                                                                   9   delivery system is capable of serving all, and prioritizing those at the highest risk and
                                                                                                  10   vulnerability ….” (Id. at 1.) The Order of the State Public Health Officer, also dated March 19,
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   2020 (the “Public Health Order”), is made part of the Executive Order and expressly states: “This
                                                                San Francisco, California 94111




                                                                                                  12   Order is being issued to protect the public health of Californians. The California Department of
                               275 Battery Street, Suite 2600




                                                                                                  13   Public Health looks to establish consistency across the state in order to ensure that we mitigate

                                                                                                  14   the impact of COVID-19. Our goal is simple, we want to bend the curve, and disrupt the spread

                                                                                                  15   of the virus.” (Id. at 2.) Neither the Executive Order nor the Public Health Order mentions

                                                                                                  16   physical loss of or damage to property.

                                                                                                  17          Plaintiff contends that the Proclamation requires a finding of the existence of the

                                                                                                  18   circumstances described in Government Code Section 8558(b), which includes “‘conditions of

                                                                                                  19   disaster or of extreme peril to the safety of persons and property’ caused by conditions such as
                                                                                                  20   epidemics,” and that the Executive Order “is premised on a finding by the Governor of extreme

                                                                                                  21   peril to property as a result of the epidemic.” (FAC ¶ 41.) But that contention is belied by the

                                                                                                  22   orders themselves: neither the Proclamation nor the Executive Order makes any reference to peril

                                                                                                  23   to property. Rather, the stated purpose of both measures is to promote effective care for people

                                                                                                  24   infected by the virus and to protect others from infection by stemming its spread.

                                                                                                  25

                                                                                                  26

                                                                                                  27

                                                                                                  28
                                                                                                                                                       -4-
                                                                                                                                                                  DEFENDANT’S MOTION TO DISMISS FAC
                                                                                                                                                                                      20-cv-002951-MMC
                                                                                                   1          C. The Policy

                                                                                                   2          Plaintiff purchased from TIC a CNA Connect Policy, Policy No. B 5094898147, for the

                                                                                                   3   period December 17, 2019 to December 17, 2020 (the “Policy”). (FAC ¶ 15; Ex. A at 5.) 2 The

                                                                                                   4   Policy provides both first-party property coverage and liability coverage. The property coverage,

                                                                                                   5   as set forth in the Businessowners Special Property Coverage Form (Form SB-146801-1), and its

                                                                                                   6   incorporated Declarations, Endorsements, and Exclusions, is relevant to Plaintiff’s claims here.

                                                                                                   7   (See FAC ¶¶ 4-7, 15.) Specifically, Plaintiff alleges that the Policy includes two endorsements

                                                                                                   8   that provide compensation for Plaintiff’s alleged loss of business income: the “Business Income

                                                                                                   9   and Extra Expense” endorsement and the “Civil Authority” endorsement. (Id. at ¶ 16.) The

                                                                                                  10   trigger for coverage under each of these provisions is “direct physical loss of or damage to

                                                                                                       property” at the insured’s premises (for the Business Income and Extra Expense coverage) or
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11
                                                                                                       other premises (for Civil Authority coverage).
                                                                San Francisco, California 94111




                                                                                                  12
                               275 Battery Street, Suite 2600




                                                                                                  13          First, Business Income coverage, as set forth in the Business Income and Extra Expense

                                                                                                  14   Endorsement, allows Plaintiff to recover business income lost as a result of the suspension of its

                                                                                                  15   operations caused by “direct physical loss of or damage to property” at Plaintiff’s premises

                                                                                                  16   resulting from a cause of loss insured under the Policy. The relevant term of the Policy provides:

                                                                                                  17          1. Business Income
                                                                                                  18              …
                                                                                                  19              b. We will pay for the actual loss of Business Income you sustain due
                                                                                                  20                 to the necessary “suspension” of your “operations” during the
                                                                                                                     “period of restoration.” The “suspension” must be caused by direct
                                                                                                  21                 physical loss of or damage to property at the described premises.
                                                                                                                     The loss or damage must be caused by or result from a Covered
                                                                                                  22                 Cause of Loss.
                                                                                                  23   (Ex. A at 36.) “Suspension” means the “partial or complete cessation of your [the insured’s]

                                                                                                  24   business activities” (id. at 33), and “operations” means “the type of your [the insured’s] business

                                                                                                  25   activities occurring at the described premises and tenantability of the described premises” (id. at

                                                                                                  26   31). A “Covered Cause of Loss” means “RISKS OF DIRECT PHYSICAL LOSS” unless

                                                                                                  27
                                                                                                       2
                                                                                                  28     References to page numbers for Exhibits are to the document control numbers applied at the top
                                                                                                       right of each document.
                                                                                                                                                     -5-
                                                                                                                                                                  DEFENDANT’S MOTION TO DISMISS FAC
                                                                                                                                                                                     20-cv-002951-MMC
                                                                                                   1   excluded or limited under the Policy. (Id. at 15-16.) Plaintiff alleges that it experienced a

                                                                                                   2   “suspension” of its business “by the presence of the virus and Plaintiff was required to take

                                                                                                   3   measures to prevent further interruption and damage.” (FAC ¶ 8.) Plaintiff further asserts that

                                                                                                   4   the “presence of COVID-19 caused ‘direct physical loss of or damage to’ each ‘Covered

                                                                                                   5   Property’ by requiring it to be shut down,” but does not specify the nature of such alleged

                                                                                                   6   damage, nor explain how being required to “shut down” could cause “direct physical loss of or

                                                                                                   7   damage to” its property. (Id. ¶ 39.) In addition, the FAC pleads generally that the “presence of

                                                                                                   8   virus particles alone is enough to make the property dangerous or less valuable,” but does not

                                                                                                   9   plead that the virus was present on its property. (Id. ¶ 32; see also id. ¶ 8.)
                                                                                                  10   Second, Extra Expense coverage allows Plaintiff to recover reasonable and necessary expenses
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   incurred during the “period of restoration” that would not have been incurred if there had been no
                                                                San Francisco, California 94111




                                                                                                  12   direct physical loss of or damage to the insured’s property from a covered cause of loss. The
                               275 Battery Street, Suite 2600




                                                                                                  13   relevant term of the Policy provides:

                                                                                                  14          2. Extra Expense
                                                                                                  15             a. Extra Expense means reasonable and necessary expenses you incur
                                                                                                  16                during the “period of restoration” that you would not have incurred
                                                                                                                    if there had been no direct physical loss of or damage to property
                                                                                                  17                caused by or resulting from a Covered Cause of Loss.

                                                                                                  18             b. We will pay Extra Expense (other than the expense to repair or replace property) to:
                                                                                                  19                 (1) Avoid or minimize the “suspension” of business and to continue
                                                                                                                         “operations” at the described premises or at replacement
                                                                                                  20
                                                                                                                         premises or temporary locations, including relocation expenses
                                                                                                  21                     and costs to equip and operate the replacement premises or
                                                                                                                         temporary locations; or
                                                                                                  22
                                                                                                                     (2) Minimize the “suspension” of business if you cannot continue
                                                                                                  23                     “operations.”
                                                                                                  24   (Ex. A at 37.) Plaintiff alleges that it is entitled to coverage for Extra Expense “because Plaintiff

                                                                                                  25   and Class Members paid or incurred costs in a period of restoration of the Covered Property …

                                                                                                  26   due to COVID-19; or otherwise incurred expenses that were directly due to the interruption or

                                                                                                  27   suspension of their businesses.” (FAC ¶ 77.) Under the Policy, the “period of restoration” means

                                                                                                  28   the date that “[b]egins with the date of direct physical loss or damage caused by or resulting from

                                                                                                                                                        -6-
                                                                                                                                                                   DEFENDANT’S MOTION TO DISMISS FAC
                                                                                                                                                                                         20-cv-002951-MMC
                                                                                                   1   any Covered Cause of Loss at the described premises; and [e]nds on the earlier of: (1) The date

                                                                                                   2   when the property at the described premises should be repaired, rebuilt or replaced with

                                                                                                   3   reasonable speed and similar quality; or (2) The date when business is resumed at a new

                                                                                                   4   permanent location.” (Ex. A at 31.)

                                                                                                   5            Third, Civil Authority coverage allows Plaintiff to recover its lost Business Income and

                                                                                                   6   Extra Expense when a civil authority—i.e., a government entity—prohibits access to Plaintiff’s

                                                                                                   7   premises (here, Plaintiff’s office suite) because of “direct physical loss of or damage to” property

                                                                                                   8   at locations other than the insured’s premises caused by a Covered Cause of Loss. This coverage

                                                                                                   9   would, for example, cover business interruption if a government entity prohibited access to the
                                                                                                  10   insured’s premises as a result of a fire in a building across the street from the premises. The
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   relevant terms of the Policy provide:
                                                                San Francisco, California 94111




                                                                                                  12            Civil Authority
                               275 Battery Street, Suite 2600




                                                                                                  13             1. When the Declarations show that you have coverage for Business
                                                                                                                    Income and Extra Expense, you may extend that insurance to apply to
                                                                                                  14                the actual loss of Business Income you sustain and reasonable and
                                                                                                                    necessary Extra Expense you incur caused by action of civil authority
                                                                                                  15
                                                                                                                    that prohibits access to the described premises. The civil authority
                                                                                                  16                action must be due to direct physical loss of or damage to property at
                                                                                                                    locations, other than described premises, caused by or resulting from
                                                                                                  17                a Covered Cause of Loss.
                                                                                                  18   (Ex. A at 62.) Plaintiff alleges that the Executive Order closed and suspended “business

                                                                                                  19   operations due to the physical presence of the virus that causes COVID-19 in close proximity to

                                                                                                  20   the Covered Property,” but does not allege any facts showing that the virus was “in close

                                                                                                  21   proximity” or that it caused physical loss of or damage to property at some other premises. (FAC

                                                                                                  22   ¶ 85.)

                                                                                                  23            D. Plaintiff’s Insurance Claim and This Lawsuit
                                                                                                  24            Plaintiff alleges it “tendered claims” to TIC for Business Income, Extra Expense and Civil

                                                                                                  25   Authority coverage related to the virus that causes COVID-19. (Id. at ¶¶ 10, 47.) Plaintiff fails to

                                                                                                  26   allege any facts concerning when it submitted a claim, whether it reported any suspension of

                                                                                                  27   business operations, the reason for such a suspension (if any), or whether it identified any direct

                                                                                                  28   physical loss of or damage to its property. Plaintiff also fails to allege when TIC responded to its

                                                                                                                                                       -7-
                                                                                                                                                                  DEFENDANT’S MOTION TO DISMISS FAC
                                                                                                                                                                                     20-cv-002951-MMC
                                                                                                   1   claim and the contents of that response. Rather, Plaintiff contends that TIC denied all claims

                                                                                                   2   nationwide “en masse.” (Id. at ¶¶ 10, 70, 78 and 86.)

                                                                                                   3          On April 29, 2020, Plaintiff filed its original complaint in this action [Dkt. 1], asserting

                                                                                                   4   declaratory relief claims on behalf of a putative nationwide class of all TIC policyholders, without

                                                                                                   5   regard for, among other things, the terms and conditions of the insured’s particular policy, its

                                                                                                   6   business type, its geographic location, or the facts and circumstances of any alleged loss.

                                                                                                   7   (Complaint ¶¶ 48–51, 61–84.) The declaratory judgment counts sought declarations that

                                                                                                   8   Plaintiff’s losses, and those of the putative class members, stemming from the COVID-19

                                                                                                   9   pandemic are insured losses under the Business Income, Extra Expense, and Civil Authority
                                                                                                  10   provisions of their respective policies.
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11          On July 7, 2020, TIC filed a motion to dismiss Plaintiff’s complaint. [Dkt. 16]. Rather
                                                                San Francisco, California 94111




                                                                                                  12   than opposing TIC’s Motion to Dismiss, on July 28, Plaintiff filed its FAC. [Dkt. 21] The FAC,
                               275 Battery Street, Suite 2600




                                                                                                  13   however, remains substantively unchanged from Plaintiff’s original complaint, except for the

                                                                                                  14   addition of an individual breach of contract claim against TIC. 3 (FAC ¶¶ 89-94). The FAC does

                                                                                                  15   not and cannot overcome the fundamental fact that Plaintiff’s purported business losses are not

                                                                                                  16   covered under the terms of the Policy.

                                                                                                  17                                              II. ARGUMENT
                                                                                                  18          A.      Legal Standard
                                                                                                  19          Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, dismissal “can be
                                                                                                  20   based on the lack of a cognizable legal theory or the absence of sufficient facts alleged under a

                                                                                                  21   cognizable legal theory.” (Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir.

                                                                                                  22   1990).) “[A] plaintiff's obligation to provide the grounds of his entitlement to relief requires

                                                                                                  23   more than labels and conclusions, and a formulaic recitation of the elements of a cause of action

                                                                                                  24

                                                                                                  25
                                                                                                       3
                                                                                                         The FAC also adds allegations concerning statements made by CNA Financial Corporation’s
                                                                                                  26   Chief Executive Officer. (FAC ¶ 49-51.) TIC disputes that said statements constitute a response
                                                                                                       to Plaintiff’s claim or to claims made by other policyholders. TIC further disputes Plaintiff’s
                                                                                                  27
                                                                                                       allegation of a “corporate policy to deny COVID-19 related losses claimed under property
                                                                                                  28   insurance policies regardless of what the policies actually say.” TIC investigated Plaintiff’s claim
                                                                                                       and timely responded by letter. (See FAC ¶ 92.)
                                                                                                                                                       -8-
                                                                                                                                                                  DEFENDANT’S MOTION TO DISMISS FAC
                                                                                                                                                                                      20-cv-002951-MMC
                                                                                                   1   will not do.” (Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal quotation,

                                                                                                   2   citation, and alteration omitted).)

                                                                                                   3           “To survive a motion to dismiss, a complaint must contain sufficient factual material,

                                                                                                   4   accepted as true, to ‘state a claim to relief that is plausible on its face.’” (Ashcroft v. Iqbal, 556

                                                                                                   5   U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570).) “Factual allegations must be enough

                                                                                                   6   to raise a right to relief above the speculative level[.]” (Twombly, 550 U.S. at 555.) Courts “are

                                                                                                   7   not bound to accept as true a legal conclusion couched as a factual allegation.” (Iqbal, 556 U.S.

                                                                                                   8   at 678 (internal quotation and citation omitted).)

                                                                                                   9           Even taking Plaintiff’s factual, non-conclusory allegations as true, however, the
                                                                                                  10   unambiguous terms of the Policy do not permit recovery, and the FAC should be dismissed.
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11           To the extent plaintiff seeks to assert claims on behalf of nationwide putative classes
                                                                San Francisco, California 94111




                                                                                                  12   (FAC ¶¶ 53-55), TIC does not consent to personal jurisdiction in this Court as to the claims of
                               275 Battery Street, Suite 2600




                                                                                                  13   putative class members that are not residents of the State of Californian. (See Bristol-Myers

                                                                                                  14   Squibb Co. v. Superior Court of California, 137 S. Ct. 1773 (2017).) While there exists a split of

                                                                                                  15   authority among the federal courts, including in this district, as to whether Bristol-Myers Squibb

                                                                                                  16   applies in the context of class actions as opposed to mass torts, TIC contends that the better-

                                                                                                  17   reasoned decisions compel a finding that this Court lacks jurisdiction over claims of non-resident,

                                                                                                  18   absent class members. (See, e.g., Carpenter v. PetSmart, Inc., 2020 U.S. Dist. LEXIS 35459, at

                                                                                                  19   *12-13 (S.D. Cal. Mar. 2, 2020) (noting split among federal courts here and elsewhere and
                                                                                                  20   “finding that Bristol-Myers Squibb applies in the nationwide class action context.”).) In addition,

                                                                                                  21   plaintiff lacks standing under Rule 12(b)(1) of the Federal Rules of Civil Procedure to assert

                                                                                                  22   claims on behalf of non-California putative class members because the laws of the states of the

                                                                                                  23   absent class members would apply to the interpretation of their policies but not to plaintiff’s

                                                                                                  24   claims. (Carpenter, 2020 U.S. Dist. LEXIS 35459, at *21-26) (holding that California named

                                                                                                  25   plaintiff lacked standing to press “claims on behalf of unnamed class members under other states’

                                                                                                  26   laws that do not govern his own claims”); see also Corcoran v. CVS Health Corp., 169 F. Supp.

                                                                                                  27   3d 970, 990 (N.D. Cal. 2016) (“Courts routinely dismiss claims where no plaintiff is alleged to

                                                                                                  28   reside in a state whose laws the class seeks to enforce.”); (Am. W. Door & Trim v. Arch Specialty
                                                                                                                                                         -9-
                                                                                                                                                                    DEFENDANT’S MOTION TO DISMISS FAC
                                                                                                                                                                                         20-cv-002951-MMC
                                                                                                   1   Ins. Co., 2015 U.S. Dist. LEXIS 34589, at *23 (C.D. Cal. Mar. 18, 2015) (state insurance law

                                                                                                   2   inherently “varies by state”).)

                                                                                                   3          B.      All of Plaintiff’s Claims Must Be Dismissed Because The Policy Does Not
                                                                                                                      Provide Coverage for Plaintiff’s Alleged Losses
                                                                                                   4

                                                                                                   5          It is the insured’s burden to establish that the claim is within the scope of insurance

                                                                                                   6   coverage. (Aydin Corp. v. First State Ins. Co., 18 Cal. 4th 1183, 1188 (Cal. 1998); Gov’t Empls.

                                                                                                   7   Ins. Co. v. Nadkarni, 391 F. Supp. 3d 917, 925 (N.D. Cal. 2019).) Accordingly, a complaint

                                                                                                   8   seeking a declaration that an insurance agreement provides the asserted coverage must allege

                                                                                                   9   sufficient facts to show that the claims fall within the policy’s coverage.
                                                                                                  10          In this diversity case, California substantive law applies, including its choice-of-law rules.

                                                                                                       (Ins. Co. of N. Am. v. Fed. Exp. Corp., 189 F.3d 914, 919 (9th Cir. 1999).)4 Under California
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11
                                                                San Francisco, California 94111




                                                                                                  12   law, insurance policies “are contracts to which the ordinary rules of contract interpretation apply.”
                               275 Battery Street, Suite 2600




                                                                                                  13   (Zaghi v. State Farm Gen. Ins. Co., 77 F. Supp. 3d 974, 977 (N.D. Cal. 2015) (citing Travelers

                                                                                                  14   Cas. & Sur. Co. v. Transcon. Ins. Co., 122 Cal. App. 4th 949, 955, 19 Cal. Rptr. 3d 272 (Cal. Ct.

                                                                                                  15   App. 2004) and Bank of the West v. Superior Court, 2 Cal.4th 1254, 1264, 10 Cal. Rptr. 2d 538,

                                                                                                  16   833 P.2d 545 (Cal. Ct. App. 1992)).) California insurance law requires that the interpretation of a

                                                                                                  17   policy give effect to the parties’ mutual intentions as of the time of contracting. (AIU Ins. Co. v.

                                                                                                  18   Superior Court (FMC Corporation), 51 Cal. 3d 807, 821 (Cal. 1990).) “Where contract language

                                                                                                  19   is clear and explicit and does not lead to absurd results, we ascertain intent from the written terms
                                                                                                  20   and go no further.” (Ticor Title Ins. Co. v. Employers Ins. of Wausau, 40 Cal. App. 4th 1699,

                                                                                                  21   1707, 48 Cal. Rptr. 2d 368 (Cal. Ct. App. 1995); see also Cal. Civ. Code § 1638 (“The language

                                                                                                  22   of a contract is to govern its interpretation, if the language is clear and explicit, and does not

                                                                                                  23   involve an absurdity.”); id. § 1639 (“When a contract is reduced to writing, the intention of the

                                                                                                  24
                                                                                                       4
                                                                                                  25     One of California’s choice-of-law tests is set forth in California Civil Code § 1646, which states
                                                                                                       that “[a] contract is to be interpreted according to the law and usage of the place where it is to be
                                                                                                  26   performed; or, if it does not indicate a place of performance, according to the law and usage of
                                                                                                       the place where it is made.” Plaintiff is a California entity with its principal place of business
                                                                                                  27
                                                                                                       located in Newport Beach, California. The Policy provides coverage for Plaintiff’s Covered
                                                                                                  28   Property, which is located at the designated Newport Beach location. Consequently, California
                                                                                                       law applies to the coverage issues presented under Plaintiff’s Policy.
                                                                                                                                                       - 10 -
                                                                                                                                                                   DEFENDANT’S MOTION TO DISMISS FAC
                                                                                                                                                                                        20-cv-002951-MMC
                                                                                                   1   parties is to be ascertained from the writing alone, if possible ....”).) Policy terms are applied as

                                                                                                   2   defined in the document or, when not defined, read in their ordinary and popular sense. (AIU Ins.

                                                                                                   3   Co., 51 Cal. 3d at 825.)

                                                                                                   4           Where, as here, the insured cannot meet its burden to show that the policy provides the

                                                                                                   5   claimed coverage, courts in this District will dismiss the complaint. (See Tarakanov v. Lexington

                                                                                                   6   Ins. Co., 2020 U.S. Dist. LEXIS 40903, __ F. Supp. 3d ___ (N.D. Cal. 2020) (dismissing first-

                                                                                                   7   party property insurance claim arising from the 2017 Northern California wildfires for failure to

                                                                                                   8   state a plausible claim); Hotchalk, Inc. v. Scottsdale Ins. Co., 217 F. Supp. 3d 1058 (N.D. Cal.

                                                                                                   9   2016) (dismissing claim of coverage for false claims act violations under directors and officers
                                                                                                  10   policy); Sheahan v. State Farm Gen. Ins. Co., 394 F. Supp. 3d 997 (N.D. Cal. 2019) (dismissal of
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   putative class action concerning claims of undervaluing of replacement costs for wildfire
                                                                San Francisco, California 94111




                                                                                                  12   damaged homes).)
                               275 Battery Street, Suite 2600




                                                                                                  13                    1.    Plaintiff’s Claims Should Be Dismissed Because Plaintiff Did
                                                                                                                              Not Suffer Direct Physical Loss of or Damage to Property as
                                                                                                  14                          Required Under the Business Income and Extra Expense
                                                                                                                              Endorsement
                                                                                                  15

                                                                                                  16           The FAC does not plausibly allege that Plaintiff’s claim under the Business Income and

                                                                                                  17   Extra Expense Endorsement falls within the coverage provisions of the Policy. The plain

                                                                                                  18   language of the Business Income and Extra Expense Endorsement provides coverage for “actual

                                                                                                  19   loss of Business Income [Plaintiff] sustains due to the necessary ‘suspension’ of [Plaintiff’s]
                                                                                                  20   ‘operations’ during the ‘period of restoration’ ” only if (1) the suspension is “caused by direct

                                                                                                  21   physical loss of or damage to property at the described premises” and (2) the direct physical loss

                                                                                                  22   or damage is “caused by or result[s] from a Covered Cause of Loss.” (Ex. A at 36.) The

                                                                                                  23   described premises is defined to mean “[t]he portion of the building which you [Plaintiff] rent,

                                                                                                  24   lease or occupy”—in Plaintiff’s case, “2901 W. Coast Hwy Ste 200 Newport Beach, CA,” as set

                                                                                                  25   forth in the Policy Declarations—and any portion of the building used by Plaintiff to gain access

                                                                                                  26   to its suite. (Id. at 36.)

                                                                                                  27           The Extra Expense provision similarly requires “direct physical loss of or damage to

                                                                                                  28   property caused by or resulting from a Covered Cause of Loss.” (Id. at 37; see also Ward Gen.
                                                                                                                                                       - 11 -
                                                                                                                                                                   DEFENDANT’S MOTION TO DISMISS FAC
                                                                                                                                                                                       20-cv-002951-MMC
                                                                                                   1   Ins. Servs., Inc. v. Emp'rs Fire Ins. Co., 114 Cal. App. 4th 548, 555, 7 Cal. Rptr. 3d 844, 850

                                                                                                   2   (Cal. Ct. App. 2003) (“Thus, although the damage covered, loss of income, is not itself a physical

                                                                                                   3   loss, the loss of income must be caused by a physical loss….”) (emphasis in original).)       Because

                                                                                                   4   the FAC does not plausibly allege that property at Plaintiff’s premises suffered any direct

                                                                                                   5   physical loss or damage, and attributes Plaintiff’s suspension of its business (and resulting losses)

                                                                                                   6   to the COVID-19 pandemic, the Proclamation, and the Executive Order, not physical damage to

                                                                                                   7   property, no coverage is available under the Policy.

                                                                                                   8                         a. Plaintiff Does Not Plausibly Allege “Direct Physical Loss of or
                                                                                                                                Damage To” Plaintiff’s Property
                                                                                                   9
                                                                                                  10          The Policy expressly and unambiguously provides that Business Income and Extra
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   Expense losses are covered only if those losses result from direct physical loss of or damage to
                                                                San Francisco, California 94111




                                                                                                  12   the insured’s property. California courts have interpreted the phrase “direct physical loss of or
                               275 Battery Street, Suite 2600




                                                                                                  13   damage to” property to require either “direct physical loss of” or “direct physical damage to”

                                                                                                  14   property. (Ward Gen. Ins. Servs., Inc., 114 Cal. App. 4th at 554 (“[W]e construe the words

                                                                                                  15   ‘direct physical’ to modify both ‘loss of’ and ‘damage to.’ ”).) “That the loss needs to be

                                                                                                  16   ‘physical,’ given the ordinary meaning of the term, is ‘widely held to exclude alleged losses that

                                                                                                  17   are intangible or incorporeal, and, thereby, to preclude any claim against the property insurer

                                                                                                  18   when the insured merely suffers a detrimental economic impact unaccompanied by a distinct,

                                                                                                  19   demonstrable, physical alteration of the property.’” (MRI Healthcare Ctr. of Glendale, Inc. v.
                                                                                                  20   State Farm Gen. Ins. Co., 187 Cal. App. 4th 766, 779, 115 Cal. Rptr. 3d 27, 37 (Cal. Ct. App.

                                                                                                  21   2010) (quoting 10A Couch on Insurance, § 148:46 at pp. 148-81).) Physical loss or damage thus

                                                                                                  22   requires that “some external force must have acted upon the insured property to cause a physical

                                                                                                  23   change in the condition of the property, i.e., it must have been ‘damaged’ within the common

                                                                                                  24   understanding of that term.” (MRI Healthcare, 187 Cal. App. 4th at 780 (emphasis in original);

                                                                                                  25   see also Meridian Textiles, Inc. v. Indem. Ins. Co., No. CV 06-4766 CAS, 2008 U.S. Dist. LEXIS

                                                                                                  26   91371, at *17 (C.D. Cal. Mar. 20, 2008) (holding that in order to trigger coverage under a

                                                                                                  27   physical loss or damage provision, the insured must demonstrate “some tangible change” in the

                                                                                                  28   property or “some detectable physical change”).)
                                                                                                                                                      - 12 -
                                                                                                                                                                  DEFENDANT’S MOTION TO DISMISS FAC
                                                                                                                                                                                     20-cv-002951-MMC
                                                                                                   1          California law requiring tangible, physical damage to trigger coverage is consistent with

                                                                                                   2   authority in other jurisdictions. For example, in Newman Myers Kreines Gross, P.C. v. Great N.

                                                                                                   3   Ins. Co., 17 F. Supp. 3d 323 (S.D.N.Y. 2014), the Court held that the closure of a law firm’s

                                                                                                   4   premises resulting from a power shutoff by Con Edison, the local New York City energy utility,

                                                                                                   5   in advance of Hurricane Sandy did not trigger business income or extra expense coverage because

                                                                                                   6   there was no physical damage to the insured’s offices located at 40 Wall Street. The Court noted

                                                                                                   7   that “[t]he words ‘direct’ and ‘physical,’ which modify the phrase ‘loss or damage,’ ordinarily

                                                                                                   8   connote actual, demonstrable harm of some form to the premises itself, rather than forced closure

                                                                                                   9   of the premises for reasons exogenous to the premises themselves, or the adverse business
                                                                                                  10   consequences that flow from such closure.” (Id. at 331; see also, e.g., Port Auth. of N.Y. & N.J. v.
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   Affiliated FM Ins. Co., 311 F.3d 226, 235 (3d Cir. 2002) (“In ordinary parlance and widely
                                                                San Francisco, California 94111




                                                                                                  12   accepted definition, physical damage to property ‘means a distinct, demonstrable, and physical
                               275 Battery Street, Suite 2600




                                                                                                  13   alteration’ of its structure.”); Mama Jo’s, Inc. v. Sparta Ins. Co., No. 17-cv-23362-KMM, 2018

                                                                                                  14   WL 3412974, at *9 (S.D. Fla. June 11, 2018) (“[D]irect physical loss ‘contemplates an actual

                                                                                                  15   change in insured property then in a satisfactory state, occasioned by accident or other fortuitous

                                                                                                  16   event directly upon the property causing it to become unsatisfactory for future use or requiring

                                                                                                  17   that repairs be made to make it so.”) aff’d No. 18-12887, 2020 U.S. App. LEXIS 26103 (11th Cir.

                                                                                                  18   August 18, 2020) (holding that “an item or structure that merely needs to be cleaned has not

                                                                                                  19   suffered a ‘loss’ which is both ‘direct’ and ‘physical.’” (id. at *25, citing MRI Healthcare, 187
                                                                                                  20   Cal. App. 4th at 779.).) Business Income and Extra Expense claims under the Policy language at

                                                                                                  21   issue here are thus compensable only when the suspension of business was caused by a

                                                                                                  22   demonstrable physical alteration to the insured’s property.

                                                                                                  23          Similarly, courts in other jurisdictions considering COVID-19 business interruption

                                                                                                  24   claims have dismissed actions for failure to allege or establish direct physical loss of or damage to

                                                                                                  25   the property. For example, in a recent decision on all fours with Plaintiff’s claims here, a

                                                                                                  26   Michigan court dismissed the plaintiff’s business interruption claim for alleged losses caused by

                                                                                                  27   the COVID-19 pandemic for failure to allege direct physical loss of or damage to its property.

                                                                                                  28   (See Gavrilides Mgmt. Co. v. Michigan Ins. Co., Case No. 20-258-CB-C30 (Ingham County),
                                                                                                                                                      - 13 -
                                                                                                                                                                  DEFENDANT’S MOTION TO DISMISS FAC
                                                                                                                                                                                     20-cv-002951-MMC
                                                                                                   1   2020 Mich. Cir. LEXIS 395 (Mich. Cir. Ct. July 1, 2020); RJN Exs. E (Order Granting Summary

                                                                                                   2   Disposition), F (Motion for Summary Disposition Transcript).) Similar to Plaintiff’s claim for

                                                                                                   3   Civil Authority coverage, the claim in Gavrilides was premised entirely on orders issued by the

                                                                                                   4   Governor of the State of Michigan that restricted dine-in services at plaintiff’s restaurant and

                                                                                                   5   allegedly caused plaintiff to reduce operations. The court summarily rejected plaintiff’s argument

                                                                                                   6   that it experienced a physical loss of property because customers were physically prohibited from

                                                                                                   7   dining in at plaintiff’s restaurant, calling the argument “nonsense” and concluding that it came

                                                                                                   8   “nowhere close to meeting the requirement that there has to be some physical alteration to or

                                                                                                   9   physical damage or tangible damage to the integrity” of the property to trigger coverage. (RJN
                                                                                                  10   Ex. F at 20:14-18.) The court granted the defendant’s motion for summary disposition without
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   leave to amend, noting that amendment would be futile because the Michigan executive orders
                                                                San Francisco, California 94111




                                                                                                  12   and the coronavirus “do not constitute the direct physical damage or injury that is required under
                               275 Battery Street, Suite 2600




                                                                                                  13   the policy.” (Id. at 23:13-15.)5

                                                                                                  14          Likewise, in another analogous case, Rose’s 1, LLC v. Erie Insurance Exchange, Case No.

                                                                                                  15   2020 CA 002424 B, 2020 D.C. Super. LEXIS 10 (D.C. Super. Ct. Aug. 6, 2020), the court denied

                                                                                                  16   the plaintiffs’ motion and granted the defendant’s motion, holding that “‘direct loss’ implies some

                                                                                                  17   form of direct physical change to the insured property.” (Rose’s 1, 2020 D.C. Super. LEXIS 10,

                                                                                                  18   at *12-*13; RJN Ex. G at 9.) The court noted that “none of the cases cited by Plaintiffs stand for

                                                                                                  19   the proposition that a governmental edict, standing alone, constitutes a direct physical loss under
                                                                                                  20   an insurance policy.” (Rose’s 1, 2020 D.C. Super. LEXIS 10, at *7; RJN Ex. G at 5.) Citing

                                                                                                  21   Roundabout and Newman Meyers, the court noted that “courts have rejected coverage when a

                                                                                                  22   business’s closure was not due to direct physical harm to the insured premises. (Rose’s 1, 2020

                                                                                                  23   D.C. Super. LEXIS 10, at *9; RJN Ex. G at 7.) Concluding that the plaintiff could not show a

                                                                                                  24

                                                                                                  25
                                                                                                       5
                                                                                                         In explaining why it was denying leave to amend, the Court stated: “[T]here actually is no
                                                                                                  26   factual development that could change the fact that the complaint is complaining about the loss of
                                                                                                       access or use of the premise[s] due to executive orders and the Covid-19 virus crisis. So, there’s
                                                                                                  27
                                                                                                       no factual development that could possibly change that or amendment to the complaint that could
                                                                                                  28   change that those things do not constitute the direct physical damage or injury that’s required
                                                                                                       under the policy…” (RJN Ex. F at 23:7-15.)
                                                                                                                                                      - 14 -
                                                                                                                                                                  DEFENDANT’S MOTION TO DISMISS FAC
                                                                                                                                                                                     20-cv-002951-MMC
                                                                                                   1   “direct physical loss”, the court granted summary judgment in favor of defendants. (Rose’s 1,

                                                                                                   2   2020 D.C. Super. LEXIS 10, at *15; RJN Ex. G at 10.)

                                                                                                   3          The most recent case addressing a COVID-19 business interruption claim under policy

                                                                                                   4   language requiring “direct physical loss” is Diesel Barbershop, LLC et al. v. State Farm Lloyds,

                                                                                                   5   2020 U.S. Dist. LEXIS 147276 (W.D. Tex. Aug. 13, 2020). In that case, the District Court

                                                                                                   6   construed policy language requiring “direct physical loss” to refer to “tangible injury to

                                                                                                   7   property.” (Id. at *15-17 (citing United Air Lines).) The court further recognized that controlling

                                                                                                   8   Fifth Circuit precedent requires the loss “to have been a ‘distinct, demonstrable physical

                                                                                                   9   alteration of the property.’” (Id. at *16 (citations omitted).) It concluded the Diesel plaintiffs
                                                                                                  10   failed to plead a direct physical loss and granted defendant’s motion to dismiss. (Id. at *21-22.)6
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11          Here, Plaintiff does not—and cannot—allege facts showing any indicia of property
                                                                San Francisco, California 94111




                                                                                                  12   damage, nor does Plaintiff claim that COVID-19 caused any direct physical alteration or change
                               275 Battery Street, Suite 2600




                                                                                                  13   constituting “direct physical loss of or damage to” Plaintiff’s premises. Plaintiff alleges,

                                                                                                  14   implausibly, that viruses generally cause damage to property simply by their presence, which

                                                                                                  15   Plaintiff claims “mak[es] the property dangerous and less valuable,” and quotes a 2006 industry

                                                                                                  16   group statement suggesting that viruses can sometimes contaminate property. But the FAC

                                                                                                  17   contains no allegation that the coronavirus that causes COVID-19 was ever found at Plaintiff’s

                                                                                                  18   premises, let alone that the coronavirus physically altered or changed Plaintiff’s property.7

                                                                                                  19   6
                                                                                                         On August 12, 2020, the Western District of Missouri became the first and only court to allow a
                                                                                                  20   COVID-19-related business interruption case to survive a motion to dismiss: Studio 417 Inc. et al.
                                                                                                       v. The Cincinnati Insurance Co., 2020 U.S. Dist. LEXIS 147600 (W.D. Mo. Aug. 12, 2020). In
                                                                                                  21   considering the motion to dismiss, the Studio 417 court explicitly refused to follow the California
                                                                                                       standard that “direct physical loss of” requires a physical, tangible alteration to property. (Id. at
                                                                                                  22   *15 (“To be sure, and as argued by Defendant, there is case law in support of its position that
                                                                                                       physical tangible alteration is required to show a ‘physical loss.’ [Citations] However, Plaintiffs
                                                                                                  23
                                                                                                       correctly respond that these cases were decided at the summary judgment stage, are factually
                                                                                                  24   dissimilar, and/or are not binding.”) (citations omitted).) California law, as applied to the policy
                                                                                                       language at issue here, compels a different result in this case.
                                                                                                  25
                                                                                                       7
                                                                                                         Even if (contrary to fact and the Complaint) Plaintiff had specifically alleged the physical
                                                                                                  26   presence of coronavirus on property at Plaintiff’s premises, that would still be insufficient to
                                                                                                       plead and prove direct physical loss or damage. According to CDC guidelines, “[c]oronaviruses
                                                                                                  27
                                                                                                       on surfaces and objects naturally die within hours to days” and can be removed with “[n]ormal
                                                                                                  28   routine cleaning with soap and water” or killed with disinfectants. (See RJN H CDC Reopening
                                                                                                       Guidance for Cleaning and Disinfecting Public Spaces, Workplaces, Businesses, Schools, and
                                                                                                                                                      - 15 -
                                                                                                                                                                   DEFENDANT’S MOTION TO DISMISS FAC
                                                                                                                                                                                      20-cv-002951-MMC
                                                                                                   1   Plaintiff also makes no allegation that property at its premises was physically lost. Rather, the

                                                                                                   2   purported “damage” that Plaintiff alleges the coronavirus caused was neither direct nor physical,

                                                                                                   3   but rather economic damage resulting from the shutdown of its business. (FAC ¶ 39 (“COVID-

                                                                                                   4   19 damaged the ‘Covered Property’ by requiring it to be shut down.”).) Thus, Plaintiff’s

                                                                                                   5   allegation that its business operations were suspended as a result of the alleged presence of

                                                                                                   6   COVID-19 “in public places and businesses in Newport Beach and across the nation” (FAC ¶ 44)

                                                                                                   7   fails to allege any “actual, demonstrable harm of some form” to property at the insured’s

                                                                                                   8   premises, as required for coverage under the Policy. (See, supra, Gavrilides Mgmt. Co. (RJN Ex.

                                                                                                   9   F at 18:18-19:14); Diesel Barbershop, LLC et al., 2020 U.S. Dist. LEXIS 147276, at *15-16, 21);
                                                                                                  10   Newman Myers, 17 F. Supp. 3d at 331.)
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11          Because the FAC does not allege any direct physical loss of or damage to Plaintiff’s
                                                                San Francisco, California 94111




                                                                                                  12   property, which is a necessary trigger for coverage under the Policy, there is no coverage under
                               275 Battery Street, Suite 2600




                                                                                                  13   the Business Income and Extra Expense Endorsement, and Plaintiff’s claims for declaratory

                                                                                                  14   judgment and breach of contract fail as a matter of law.

                                                                                                  15
                                                                                                                             b. There Is No Business Income or Extra Expense Coverage
                                                                                                  16                            Because There Has Been No “Period of Restoration”
                                                                                                  17          The Business Income and Extra Expense Endorsement coverage that Plaintiff seeks is also
                                                                                                  18   limited to the “period of restoration.” (Ex. A at 36-37.) This period “[b]egins with the date of
                                                                                                  19   direct physical loss or damage” and ends on the earlier of the “date when the property at the
                                                                                                  20   described premises should be repaired, rebuilt or replaced with reasonable speed and similar
                                                                                                  21

                                                                                                  22   Homes, cdc.gov/coronavirus/2019-ncov/community/reopen-guidance.html (last visited August
                                                                                                       17, 2020).) The fleeting presence of a virus that can survive on surfaces for only a few hours or
                                                                                                  23
                                                                                                       days (see FAC ¶ 34), and can be easily removed through ordinary cleaning or disinfectants,
                                                                                                  24   cannot cause physical loss or damage that would render property unusable or uninhabitable. (See
                                                                                                       Mama Jo’s, 2018 WL 3412974, at *9 (finding no direct physical loss or damage and noting that
                                                                                                  25   “cleaning is not considered direct physical loss”); Mastellone v. Lightning Rod Mut. Ins. Co., 884
                                                                                                       N.E.2d 1130, 1144–45 (Ohio Ct. App. 2008) (holding that mold contamination that could be
                                                                                                  26   remediated through standard cleaning procedures was not “direct physical loss or damage”); see
                                                                                                       also RJN Ex. D, Social Life Magazine, Inc. v. Sentinel Ins. Co. Ltd., No. 20 Civ. 3311 (VEC), Tr.
                                                                                                  27
                                                                                                       at 4:25–5:4 (S.D.N.Y. May 14, 2020) (in denying preliminary injunction in property insurance
                                                                                                  28   action concerning alleged property damage caused by COVID-19, court stated: “There is no
                                                                                                       damage to your property. . . . [COVID-19] damages lungs. It doesn’t damage printing presses.”).)
                                                                                                                                                      - 16 -
                                                                                                                                                                  DEFENDANT’S MOTION TO DISMISS FAC
                                                                                                                                                                                     20-cv-002951-MMC
                                                                                                   1   quality; or the date when business is resumed at a new permanent location.” (Id. at 31 (emphases

                                                                                                   2   added).) That the coverage does not begin until the “direct physical loss or damage” occurs and

                                                                                                   3   ends when the property is “repaired, rebuilt or replaced” further confirms that, without direct

                                                                                                   4   physical loss or damage, there is no coverage at all. (See Phila. Parking Auth. v. Fed. Ins. Co.,

                                                                                                   5   385 F. Supp. 2d 280, 288 (S.D.N.Y. 2005) (the terms “‘rebuild,’ ‘repair,’ and ‘replace’ all

                                                                                                   6   strongly suggest that the damage contemplated by the Policy is physical in nature”); see also

                                                                                                   7   Newman Myers, 17 F. Supp. 3d at 332 (“The words ‘repair’ and ‘replace’ contemplate physical

                                                                                                   8   damage to the insured premises.”).)

                                                                                                   9          Here, the period of restoration has not begun because there has been no direct physical
                                                                                                  10   loss of or damage to Plaintiff’s property. The FAC does not allege any physical damage to
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   Plaintiff’s premises requiring repair, rebuilding, or replacement. Aside from using the phrase in a
                                                                San Francisco, California 94111




                                                                                                  12   handful of paragraphs (see, e.g., FAC ¶¶ 24, 73, 76), the FAC does not even plead a “period of
                               275 Battery Street, Suite 2600




                                                                                                  13   restoration” or specify the repairs necessitated by any supposed property damage. To the

                                                                                                  14   contrary, Plaintiff pleads that it (and putative class members) “took precautions; performed

                                                                                                  15   repairs; purchased equipment or other services due to COVD-19; or otherwise incurred expenses

                                                                                                  16   that were directly due to the interruption or suspension of their businesses”—not due to direct

                                                                                                  17   physical damage to their insured premises. (FAC ¶ 73 (emphasis added).)

                                                                                                  18                  2.    Plaintiff’s Civil Authority Claim Should Be Dismissed
                                                                                                                            Because Plaintiff Has Not Alleged Facts Showing Direct
                                                                                                  19                        Physical Loss of or Damage to Property at Another Location
                                                                                                                            or That Access to its Premises Was Prohibited As a Result
                                                                                                  20

                                                                                                  21          Plaintiff also cannot recover under the Civil Authority Endorsement of the Policy because

                                                                                                  22   the Proclamation and the Executive Order were not issued due to “direct physical loss of or

                                                                                                  23   damage to property at locations, other than [Plaintiff’s] premises” and did not prohibit access to

                                                                                                  24   Plaintiff’s premises. (See Ex. A at 62; see also generally 10A Couch on Insurance § 152:22.)

                                                                                                  25          As a threshold matter, to trigger coverage under the Policy, the civil authority action must

                                                                                                  26   have been due to direct physical loss of or damage to property at a location other than the insured

                                                                                                  27   premises. (Ex. A at 62.) Neither the Proclamation nor the Executive Order makes any reference

                                                                                                  28   to direct physical loss of or damage to property at any location. (See Exs. B & C.) Rather, the
                                                                                                                                                      - 17 -
                                                                                                                                                                 DEFENDANT’S MOTION TO DISMISS FAC
                                                                                                                                                                                    20-cv-002951-MMC
                                                                                                   1   stated purpose of both measures was to provide healthcare for people infected by the virus and to

                                                                                                   2   protect others from infection. (Id.) Plaintiff concedes that the objective of these orders was to

                                                                                                   3   limit person-to-person contact, not to prohibit contact between persons and buildings, i.e., the

                                                                                                   4   “orders issued” to “limit the number of guests that may be allowed inside a business premises at

                                                                                                   5   one time” and to “require distancing between patrons.” (FAC ¶ 43). In other words, the orders

                                                                                                   6   “were issued due to the ‘community spread’ of COVID-19” (FAC ¶ 44.)—that is, to limit the

                                                                                                   7   spread of coronavirus among people in order to “bend the curve.” Because the civil authority

                                                                                                   8   orders on which Plaintiff relies—the Proclamation and the Executive Order (including the Public

                                                                                                   9   Health Order incorporated therein)—were addressed to public health, not direct physical loss of
                                                                                                  10   or damage to property at a location other than Plaintiff’s premises, the Civil Authority
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   Endorsement does not apply.
                                                                San Francisco, California 94111




                                                                                                  12          For a civil authority claim to succeed, the civil authority action also must expressly
                               275 Battery Street, Suite 2600




                                                                                                  13   prohibit access to Plaintiff’s premises, which unambiguously means a complete bar to entry. (S.

                                                                                                  14   Hospitality., 393 F.3d at 1140–41 (citing cases from various states); Ex. A at 62 (requiring that

                                                                                                  15   the civil authority action “prohibit[] access to the described premises”); see also Syufy Enters. v.

                                                                                                  16   Home Ins. Co., No. 94-0756 FMS, 1995 U.S. Dist. LEXIS 3771 at *5 (N.D. Cal. 1995) (the “civil

                                                                                                  17   authority must specifically deny access to [the insured’s premises]. Here, no civil authority ever

                                                                                                  18   specifically prohibited any individual from entering [the insured’s premises].”); Tu v. Dongbu Ins.

                                                                                                  19   Co., No. 17-cv-03495-JSC, 2018 U.S. Dist. LEXIS 151322 at *26-27 (N.D. Cal. 2018) (coverage
                                                                                                  20   would apply if “a covered cause of loss caused damage to the street in front of the [insured

                                                                                                  21   premises], and a civil authority closed the [insured premises] because of that damage.”).) Neither

                                                                                                  22   the Proclamation nor the Executive Order contains any provision prohibiting access to Plaintiff’s

                                                                                                  23   premises.

                                                                                                  24          It is not enough that the civil authority order merely hampered or discouraged access to

                                                                                                  25   the insured’s premises. (See Ski Shawnee, Inc. v. Commonwealth Ins. Co., No. 3:09-CV-02391,

                                                                                                  26   2010 WL 2696782, at *1, 5 (M.D. Pa. July 6, 2010) (no coverage when order closed main road

                                                                                                  27   that 70 percent—but not 100 percent—of patrons used to access ski resort); Kean, Miller,

                                                                                                  28   Hawthorne, D’Armond McCowan & Jarman, LLP v. Nat’l Fire Ins. Co. of Hartford, No. 06-770-
                                                                                                                                                      - 18 -
                                                                                                                                                                  DEFENDANT’S MOTION TO DISMISS FAC
                                                                                                                                                                                     20-cv-002951-MMC
                                                                                                   1   C, 2007 WL 2489711, at *6 (M.D. La. Aug. 29, 2007) (claim failed when plaintiff closed its

                                                                                                   2   office to comply with advisories recommending that residents remain home after hurricane

                                                                                                   3   despite no orders forbidding or blocking access to premises); Abner, Herrman & Brock, Inc. v.

                                                                                                   4   Great Northern Ins. Co., 308 F. Supp. 2d 331, 335–36 (S.D.N.Y. 2004) (after full prohibition of

                                                                                                   5   access lifted, plaintiff had no civil authority claim even though traffic restrictions continued to

                                                                                                   6   hamper access to premises).) Nor is it sufficient that a civil authority’s closure of other

                                                                                                   7   businesses causes a loss of income to the insured; the civil authority must prohibit access to the

                                                                                                   8   insured’s premises specifically. (S. Hospitality, 393 F.3d at 1140–41 (no recovery after 9/11 for

                                                                                                   9   hotel operator because, although FAA’s order grounding planes greatly depressed hotels’
                                                                                                  10   business, it did not close hotels).) That the stay-at-home direction in the Executive Order may
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   have lost Plaintiff business or hampered its employees from coming to work is thus not sufficient
                                                                San Francisco, California 94111




                                                                                                  12   to invoke coverage under the Civil Authority Endorsement.
                               275 Battery Street, Suite 2600




                                                                                                  13          This District Court, in Syufy Enterprises, supra, 1995 U.S. Dist. LEXIS 3771, denied a

                                                                                                  14   business interruption claim by a movie theater operator that had suspended its business operations

                                                                                                  15   when, following the Rodney King verdict, civil authorities in several large cities imposed a dawn-

                                                                                                  16   to-dusk curfew to quell potential rioting and looting. The policy in question covered business

                                                                                                  17   income loss where “as a direct result of damage to or destruction of property adjacent to the

                                                                                                  18   premises herein described by the peril(s) insured against, access to such described premises is

                                                                                                  19   specifically prohibited by order of civil authority.” (Id. at *2.) The court held that the civil
                                                                                                  20   authority provision was not triggered for two reasons: first, no order ever “specifically prohibited

                                                                                                  21   any individual from entering a theater,” and second, the policy required that the civil authority

                                                                                                  22   order must be “a direct result of damage to or destruction of property adjacent” to the insured’s

                                                                                                  23   property, not a curfew imposed to prevent future rioting and property damage. (Id., at *5

                                                                                                  24   (emphases in original).)

                                                                                                  25          Civil Authority coverage does not apply here for the same reasons as in Syufy Enterprises.

                                                                                                  26   However Plaintiff may mischaracterize them, the fact remains that on their face the orders have

                                                                                                  27   nothing to do with physical loss of or damage to property and do not prohibit access to Plaintiff’s

                                                                                                  28   (or any other) premises. The Proclamation simply states how the State will prepare for and treat
                                                                                                                                                       - 19 -
                                                                                                                                                                   DEFENDANT’S MOTION TO DISMISS FAC
                                                                                                                                                                                       20-cv-002951-MMC
                                                                                                   1   individuals diagnosed with COVID-19, and prevent the transmission of the coronavirus from

                                                                                                   2   person to person. The Executive Order directs all California residents, other than critical

                                                                                                   3   infrastructure workers, to stay at home as much as possible, and to practice social distancing

                                                                                                   4   when they must go out for necessities such as food, prescriptions, and health care. (See Ex. C at 2

                                                                                                   5   (permitting all Californians working in 16 critical infrastructures to continue working “because of

                                                                                                   6   the importance of these sectors to Californian’s health and well-being” and directing others to

                                                                                                   7   “practice social distancing” when they need to leave their homes).) Neither prohibits access to

                                                                                                   8   any premises, let alone Plaintiff’s premises in particular. While the Proclamation or the

                                                                                                   9   Executive Order might have reduced Plaintiff’s revenue by reducing the demand for its services, a
                                                                                                  10   loss of profits from reduced work volume is not compensable under a civil authority provision.
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11   (See United Air Lines v. Ins. Co. of the State of Pa., 439 F.3d 128, 134–35 (2d Cir. 2006); Ski
                                                                San Francisco, California 94111




                                                                                                  12   Shawnee, 2010 WL 2696782, at *5.)
                               275 Battery Street, Suite 2600




                                                                                                  13          Under a plain reading of the Policy, and consistent with established authority, Plaintiff has

                                                                                                  14   no claim under the Civil Authority Endorsement, and the FAC should be dismissed.

                                                                                                  15                  3.    Because Plaintiff Has Not Alleged a Claim within the Policy’s
                                                                                                                            Grant of Coverage, the Purported Absence of a Virus
                                                                                                  16                        Exclusion Is Irrelevant.
                                                                                                  17          The FAC alleges that Plaintiff is entitled to coverage under the Policy because “‘All risk’

                                                                                                  18   policies cover all damage from all sources unless it is specifically excluded,” and Plaintiff’s

                                                                                                  19   Policy contains “no exclusion or limit for damages from viruses.” (FAC ¶ 19.) But Plaintiff has it
                                                                                                  20   backwards: it is the insured’s burden to show that the alleged loss falls within the policy’s grant

                                                                                                  21   of coverage before exclusions even become relevant. (See Aydin Corp., 18 Cal. 4th at 1188;

                                                                                                  22   Gov’t Empls. Ins. Co., 391 F. Supp. 3d at 925.) Plaintiff cannot carry that burden here because,

                                                                                                  23   as shown above, the trigger for coverage is “direct physical loss of or damage to” the insured’s

                                                                                                  24   premises (for the Business Income and Extra Expense coverage) or other premises (for Civil

                                                                                                  25   Authority coverage). (See Sections II.B.1-2.) The insured must meet these threshold

                                                                                                  26   requirements to trigger coverage before there is any need to inquire whether there is an applicable

                                                                                                  27   exclusion. Plaintiff’s focus on the virus exclusion misses the mark for an additional reason: the

                                                                                                  28   Policy does contain an exclusion for loss or damage caused by the “[p]resence, growth,
                                                                                                                                                      - 20 -
                                                                                                                                                                  DEFENDANT’S MOTION TO DISMISS FAC
                                                                                                                                                                                     20-cv-002951-MMC
                                                                                                   1   proliferation, spread or any activity of … ‘microbes.’” (Ex. A at 98.) The Policy defines

                                                                                                   2   microbes as “any non-fungal micro-organism or non-fungal, colony-form organism that causes

                                                                                                   3   infection or disease.” (Id. at 99 (emphasis added).) Because a virus is a non-fungal micro-

                                                                                                   4   organism that causes infection or disease, coverage is excluded under the Policy, even if

                                                                                                   5   Plaintiff’s claim could meet the physical loss or damage trigger. (See CDC, Vaccines &

                                                                                                   6   Immunizations: Glossary, at https://www.cdc.gov/vaccines/terms/glossary.html (defining

                                                                                                   7   “microbes” as “[t]iny organisms (including viruses and bacteria) that can only be seen with a

                                                                                                   8   microscope”) (emphasis added).) But the Court need not address the scope of that or other

                                                                                                   9   applicable exclusions on this motion, because Plaintiff has failed to allege a loss that falls within
                                                                                                  10   any grant of coverage under the Policy.
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11          For each of the foregoing reasons, because Plaintiff’s claims for its alleged loss of
                                                                San Francisco, California 94111




                                                                                                  12   business income are not covered under the Policy, the FAC fails to state a claim against TIC upon
                               275 Battery Street, Suite 2600




                                                                                                  13   which relief can be granted. Accordingly, Plaintiff’s declaratory judgment and breach of contract

                                                                                                  14   claims should be dismissed.

                                                                                                  15          C. Plaintiff’s Declaratory Relief Claims Must also Be Dismissed Because They Are
                                                                                                                 Entirely Duplicative of Its Individual Breach of Contract Claim
                                                                                                  16

                                                                                                  17          Plaintiff’s claims for declaratory relief should be dismissed, as the declaratory judgments

                                                                                                  18   that Plaintiff seeks are entirely duplicative of and subsumed by its individual breach of contract

                                                                                                  19   claim against TIC. While 22 U.S.C. § 2201 provides that the Court may declare the respective
                                                                                                  20   rights and duties amongst the parties, courts will often dismiss such claims if the declaratory

                                                                                                  21   claim is duplicative of other claims alleged in the complaint. (See Solarcity Corp. v. Sunpower

                                                                                                  22   Corp., No. 16-CV-05509-LHK, 2017 U.S. Dist. LEXIS 68639, at *9 (N.D. Cal. May 4, 2017)

                                                                                                  23   (collecting cases).) This is particularly true in insurance actions, where declaratory judgment

                                                                                                  24   claims regarding coverage are often subsumed by a breach of contract claim alleging a failure to

                                                                                                  25   provide such coverage. (See, e.g., Essex Marina City Club, L.P. v. Cont'l Cas. Co., No. 11-408

                                                                                                  26   SC, 2011 U.S. Dist. LEXIS 49512, at *10 (N.D. Cal. May 9, 2011) (“Here, a declaration of the

                                                                                                  27   duty owed by [defendant] to [plaintiff] adds nothing to the breach-of-contract claim asserted and

                                                                                                  28   likely to be resolved in this action.”); see also Butta v. GEICO Cas. Co. (E.D. Pa. 2019) 400 F.
                                                                                                                                                       - 21 -
                                                                                                                                                                  DEFENDANT’S MOTION TO DISMISS FAC
                                                                                                                                                                                      20-cv-002951-MMC
                                                                                                   1   Supp. 3d 225, 236 (dismissing declaratory relief claims alleged on behalf of a putative class, as

                                                                                                   2   those claims were duplicative of plaintiff’s individual breach of contract claims).)

                                                                                                   3          Plaintiff’s declaratory relief claims here are entirely duplicative of its individual breach of

                                                                                                   4   contract claim. The declaratory relief claims seeks judicial declarations that its losses are covered

                                                                                                   5   under Business Income, Extra Expense, and Civil Authority provisions, and that TIC is obligated

                                                                                                   6   to pay for the full amount of its losses. (FAC, ¶¶ 72, 80, 88.) A declaration that coverage exists

                                                                                                   7   and that TIC has a duty to pay covered losses are necessary elements of Plaintiff’s breach of

                                                                                                   8   contract claim, and add nothing independent to that claim. (See Essex, 2011 U.S. Dist. LEXIS

                                                                                                   9   49512, at *10.) Because Plaintiff does not seek a judicial declaration of any issues not subsumed
                                                                                                  10   by its breach of contract claim, the claim is entirely duplicative and should be dismissed.
SQUIRE PATTON BOGGS (US) LLP




                                                                                                  11                                         III.    CONCLUSION
                                                                San Francisco, California 94111




                                                                                                  12          For all the reasons stated above, Plaintiff has failed to state any claim upon which relief
                               275 Battery Street, Suite 2600




                                                                                                  13   can be granted. These are not mere pleading deficiencies; Plaintiff’s alleged business interruption

                                                                                                  14   losses from the COVID-19 pandemic simply do not trigger coverage under the Policy, and no

                                                                                                  15   amount of discovery can change that outcome. Accordingly, further amendment would be futile,

                                                                                                  16   and TIC respectfully requests that the Court dismiss the FAC with prejudice under Rule 12(b)(6).

                                                                                                  17   (Gardner v. Martino, 563 F.3d 981, 990 (9th Cir. 2009) (no abuse of discretion in denying leave

                                                                                                  18   to amend when amendment would be futile).)

                                                                                                  19
                                                                                                       Dated: August 18, 2020                              Squire Patton Boggs (US) LLP
                                                                                                  20

                                                                                                  21
                                                                                                                                                           By: /s/ G. David Godwin
                                                                                                  22                                                           G. David Godwin

                                                                                                  23                                                            Attorneys for Defendant Transportation
                                                                                                                                                                Insurance Company
                                                                                                  24

                                                                                                  25

                                                                                                  26

                                                                                                  27

                                                                                                  28
                                                                                                                                                      - 22 -
                                                                                                                                                                  DEFENDANT’S MOTION TO DISMISS FAC
                                                                                                                                                                                      20-cv-002951-MMC
